Exhibit 10.4

 

FIRST AMENDMENT TO LEASE

 

1.0)         PARTIES

 

THIS AGREEMENT made the 4th day of May, 2011 is by and between 101 HUDSON
LEASING ASSOCIATES (hereinafter “Landlord”) New Jersey general partnership,
whose address is c/o Mack-Cali Realty Corporation, 343 Thornall Street,
8th Floor, Edison, New Jersey 08837-2206 and OPTIMER PHARMACEUTICALS, INC.
(hereinafter “Tenant”), a Delaware corporation, whose address is 10110 Sorrento
Valley Road, Suite C, San Diego, California 92121.

 

2.0          STATEMENT OF FACTS

 

2.1           Landlord and Tenant entered into a Lease dated February 9, 2011
(hereinafter “Lease”) setting forth the terms of occupancy by Tenant of 14,196
rentable square feet on the thirty-fifth (35th) floor (hereinafter “Premises”)
at 101 Hudson Street, Jersey City, New Jersey (hereinafter “Building”); and

 

2.2           The Term of the Lease commences on the Commencement Date as
defined in the Reference Page and ends on the last day of the month in which
occurs the day immediately before the fifth (5th) anniversary of the Rent
Commencement Date as defined in Paragraph (s) of the Reference Page; and

 

2.3           It has been determined that March 7, 2011 is the Commencement Date
of the Term of the Lease.

 

3.0          STATEMENT OF TERMS

 

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, it is agreed:

 

3.1           The Commencement Date of the Term of the Lease is March 7, 2011
and the Expiration Date of the Term is June 30, 2016 and Paragraph (e) of the
Reference Page is modified accordingly. The Rent Commencement Date is June 7,
2011.

 

3.2           Tenant hereby represents to Landlord that (i) there exists no
default under the Lease either by Tenant or Landlord; and (ii) there exists no
offset, defense or counterclaim to Tenant’s obligations under the Lease.

 

3.3           This Agreement is executed by the parties hereto for the purpose
of providing a record of the Commencement Date, the Rent Commencement Date and
Expiration Date of the Lease.

 

3.4           Tenant’s failure to sign this Agreement and return same to
Landlord within ten (10) days after Tenant’s receipt of this Agreement shall be
deemed to be Tenant’s acceptance of the Commencement Date, the Rent Commencement
Date and Expiration Date as stated in this Agreement.

 

EXCEPT as modified herein, the Lease covering the Premises shall remain in full
force and effect as if the same were set forth in full herein and Landlord and
Tenant hereby ratify and confirm all the terms and conditions thereof.

 

THIS AGREEMENT shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.

 

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and    each party hereby waives the right to assert
any such defense or make any claim of invalidity or unenforceability due to any
of the foregoing.

 

This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single agreement.
Tenant expressly agrees that if the signature of Landlord and/or Tenant on this
Agreement is not an original, but is a digital, mechanical or electronic
reproduction (such as, but not limited to, a photocopy, fax, e-mail, PDF, Adobe
image, JPEG, telegram, telex or telecopy), then such digital, mechanical or
electronic reproduction shall be as enforceable, valid and binding as, and the
legal equivalent to, an authentic and traditional ink-on-paper original wet
signature penned manually by its signatory.

 

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, Landlord and Tenant have hereunto set their hands the date
and year first above written and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Agreement.

 

LANDLORD:

 

TENANT:

 

 

 

101 HUDSON LEASING ASSOCIATES

 

OPTIMERPHARMACEUTICALS, INC.

 

 

 

By:

MC Hudson Holding L.L.C., general partner

 

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

 

 

General partner

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

By:

/s/ John Prunty

 

Christopher M. DeLorenzo

 

 

Name:

John Prunty

 

Vice President of Leasing

 

 

 

(please print)

 

 

 

 

Title:

CFO

 

 

 

 

 

(please print)

 

[g140011kmi001.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------